Citation Nr: 1130415	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to July 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Although the October 2007 rating decision addressed multiple issues, the Veteran's substantive appeal was limited solely to the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disorder was denied in a May 2004 rating decision, and did not perfect his appeal of that rating decision.  

2.  Evidence associated with the claims file since the final May 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letters dated in June 2007 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159; Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA and non-VA medical treatment records identified by him, including records from the Social Security Administration (SSA), have been obtained.  As directed in the Board's September 2009 remand, the RO requested records of the Veteran's reported hospitalization at a VA facility in Waco, Texas, within the first two years after his separation from service.  However, that facility responded that they were unable to locate the Veteran in their system and no records were available.  The RO notified the Veteran of that fact in a February 2011 letter, requesting that he furnish the records if they were in his possession.  The Veteran did not respond to that letter.  The Veteran has not been accorded a VA examination for his claimed disorder.  The Board finds that no examination is necessary concerning the claimed psychiatric disorder because the evidence does not show that his current psychiatric disorder is associated with an event, injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In this case, a rating decision in May 2004 denied service connection for schizoaffective disorder, claimed as posttraumatic stress disorder (PTSD); the Veteran was notified of that decision in May 2004.  He submitted a notice of disagreement decision in July 2004.  The RO provided him a statement of the case in February 2005.  No substantive appeal was received from the Veteran within one year of the notice of the May 2004 rating decision.  See 38 C.F.R. § 20.302 (2010).  Therefore, the May 2004 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.25, 19.26, 20.200, 20.201, 20.202 (2010).  

The evidence that was of record at the time of the May 2004 rating decision consisted primarily of the Veteran's service treatment records and VA treatment records dated from December 2003 to January 2004.  The service treatment records show that the Veteran was involved in multiple altercations and a motor vehicle accident during service, and that he began a treatment program for habitual alcoholism during service.  He was separated from service in July 1981, with a general discharge.  The VA treatment records then of record reflect treatment for schizoaffective disorder and do not relate the disorder to service.  

In conjunction with his service connection claim in 2004, the Veteran claimed that he was attacked in 1981 and had to stab another serviceman.  He reported that he was taken into custody and received a nonjudicial punishment.  The service personnel records are negative for a report of that incident or of the Veteran's arrest or reported punishment.  The RO determined that the Veteran's claimed stressor could not be verified.  Further, the evidence did not reflect a diagnosis of PTSD.  

Evidence added to the record since May 2004 consists primarily of VA and non-VA treatment records, including records developed by the SSA in conjunction with the Veteran's claim for SSA disability benefits.  The SSA found that the Veteran was disabled from September 1992, due to anxiety related disorders and an affective disorder.  

The VA and non-VA treatment records received since May 2004 reflect multiple psychiatric diagnoses, including schizophrenia, paranoid type; schizoaffective disorder; anxiety; depression; alcohol abuse and dependence; cocaine abuse and dependence; marijuana abuse; and polysubstance abuse.  No examiner related any of those disorders to service.  A May 2005 VA examiner noted the Veteran's reported history of a diagnosis of PTSD, schizoaffective disorder social phobia, and panic attacks.  But the examiner did not diagnose any of those disorders, listing only alcohol intoxication and depressive disorder; the examiner did not indicate that any of the Veteran's symptoms or psychiatric disorders were due to service.  Although multiple examiners noted the Veteran's report of psychiatric difficulties prior to service, no examiner indicated that any preexisting psychiatric disorder increased in disability during service, even based on the Veteran's own report of his symptoms. 

As noted above, although the Veteran has reported that he was treated for a psychiatric disorder at a VA facility in Waco, Texas, within the first year or two following his separation from service, the Waco VA Medical Center found no record of the Veteran in its system.  Private treatment records received since May 2004 show that the Veteran was hospitalized at Larned State Hospital in Larned, Kansas, from April 1982 to June 1982 for treatment for a six-year history of drinking and drug abuse, listing an Axis I diagnosis of alcohol dependence and mixed polysubstance abuse, with an Axis II diagnosis of mixed personality disorder with strong paranoid, antisocial, borderline, and schizoid features.  The examiner at that time did not relate any of the Veteran's psychiatric symptoms to service.  

The Veteran and his wife testified at a videoconference hearing before the Board in May 2009.  He described the stabbing incident during service, indicating that he was fearful and depressed after the incident.  He also stated that he was not actually treated at the Waco VA Medical Center shortly after his separation from service, but rather he lived in the domiciliary for two weeks before they instructed him to leave.  The Veteran described his current psychiatric symptomatology and treatment, and indicated that he was receiving SSA disability benefits.  

Although considerable additional medical evidence has been received since May 2004, and even though the treatment records reflect psychiatric diagnoses that were not previously shown, that evidence is merely cumulative of the previous evidence since it shows nothing more than treatment for psychiatric symptoms that were previously known to be present or that developed subsequent to service.  Moreover, no examiner related any of the Veteran's psychiatric symptoms or diagnosed psychiatric disorders to service.  Therefore, the additional evidence is not material.  None of the additional evidence relates to an unestablished fact necessary to substantiate the Veteran's service connection claim, and none of the evidence raises a reasonable possibility of substantiating the claim.  

Accordingly, because the additional evidence received since the May 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder and does not raise a reasonable possibility of substantiating the claim, the Board concludes that new and material evidence has not been received.  Consequently, the claim of service connection for a psychiatric disorder is not reopened.

As new and material evidence to reopen the Veteran's finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been presented, the claim for service connection for a psychiatric disorder is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


